Name: 2010/722/EU: Commission Decision of 26Ã November 2010 on the clearance of the accounts of certain paying agencies in Germany and Spain concerning expenditure financed by the European Agricultural Fund for Rural Development (EAFRD) for the 2009 financial year (notified under document C(2010) 8223)
 Type: Decision_ENTSCHEID
 Subject Matter: regions and regional policy;  Europe;  EU finance;  agricultural policy;  accounting
 Date Published: 2010-11-27

 27.11.2010 EN Official Journal of the European Union L 312/25 COMMISSION DECISION of 26 November 2010 on the clearance of the accounts of certain paying agencies in Germany and Spain concerning expenditure financed by the European Agricultural Fund for Rural Development (EAFRD) for the 2009 financial year (notified under document C(2010) 8223) (Only the German and Spanish texts are authentic) (2010/722/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (1), and in particular Articles 30 and 33 thereof, After consulting the Fund Committee, Whereas: (1) Commission Decision 2010/263/EU (2) cleared for the 2009 financial year the accounts of all the paying agencies, except for the German paying agencies Baden-WÃ ¼rttemberg, Bayern, Hessen, Rheinland-Pfalz, ThÃ ¼ringen, IBH and Helaba, the Spanish paying agencies Andalucia and Asturias, the Italian paying agency ARBEA, and the Romanian paying agency PARDF. (2) Following the transmission of new information and after additional checks, the Commission can now take a decision concerning expenditure financed by the European Agricultural Fund for Rural Development (EAFRD) on the integrality, accuracy and veracity of the accounts submitted by the German paying agencies Baden-WÃ ¼rttemberg, Hessen, IBH, Helaba and ThÃ ¼ringen, and the Spanish paying agencies Andalucia and Asturias. (3) In accordance with Article 30(2) of Regulation (EC) No 1290/2005, this Decision does not prejudice decisions taken subsequently by the Commission excluding from Community financing expenditure not effected in accordance with Community rules, HAS ADOPTED THIS DECISION: Article 1 The accounts of the German paying agencies Baden-WÃ ¼rttemberg, Hessen, IBH, Helaba and ThÃ ¼ringen, and the Spanish paying agencies Andalucia and Asturias concerning expenditure financed by the European Agricultural Fund for Rural Development (EAFRD), in respect of the 2009 financial year, are hereby cleared. The amounts which are recoverable from, or payable to, each Member State under each rural development programme pursuant to this Decision, including those resulting from the application of Article 33(8) of Regulation (EC) No 1290/2005, are set out in Annex. Article 2 This Decision is addressed to the Federal Republic of Germany and the Kingdom of Spain. Done at Brussels, 26 November 2010. For the Commission Dacian CIOLOÃ  Member of the Commission (1) OJ L 209, 11.8.2005, p. 1. (2) OJ L 113, 6.5.2010, p. 14. ANNEX CLEARANCE OF DISJOINED EXPENDITURE BY RURAL DEVELOPMENT PROGRAMME AND MEASURE FOR FINANCIAL YEAR 2009 Amount to be recovered from or paid to the Member State per programme (EUR) CCI Expenditure 2009 Corrections Total Non-reusable amounts Accepted amount cleared for FY 2009 Interim payments reimbursed to the Member State for the financial year Amount to be recovered from ( ) or paid to (+) the Member State in the next declaration DE: 2007DE06RPO003 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 114 42 788,89 0,00 42 788,89 0,00 42 788,89 42 788,88 0,01 121 9 408 071,15 0,00 9 408 071,15 0,00 9 408 071,15 9 408 071,14 0,01 123 3 398 353,10 0,00 3 398 353,10 0,00 3 398 353,10 3 398 353,10 0,00 125 4 271 671,28 0,00 4 271 671,28 0,00 4 271 671,28 4 271 671,27 0,01 211 5 191 035,83 0,00 5 191 035,83 0,00 5 191 035,83 5 191 035,83 0,00 212 11 432 574,31 0,00 11 432 574,31 0,00 11 432 574,31 11 432 573,79 0,52 213 32 477,37 0,00 32 477,37 0,00 32 477,37 32 477,37 0,00 214 37 576 392,38 0,00 37 576 392,38 0,00 37 576 392,38 37 577 252,41  860,03 221 997,05 0,00 997,05 0,00 997,05 997,05 0,00 224 284 637,39 0,00 284 637,39 0,00 284 637,39 284 637,39 0,00 225 1 094 034,14 0,00 1 094 034,14 0,00 1 094 034,14 1 094 157,10  122,96 227 386 389,96 0,00 386 389,96 0,00 386 389,96 386 389,96 0,00 311 1 589 904,79 0,00 1 589 904,79 0,00 1 589 904,79 1 589 904,78 0,01 312 30 626,80 0,00 30 626,80 0,00 30 626,80 30 626,80 0,00 313 263 757,83 0,00 263 757,83 0,00 263 757,83 263 757,83 0,00 323 4 785 556,40 0,00 4 785 556,40 0,00 4 785 556,40 4 681 650,28 103 906,12 331 148 195,46 0,00 148 195,46 0,00 148 195,46 148 195,45 0,01 341 733 316,92 0,00 733 316,92 0,00 733 316,92 733 316,91 0,01 413 47 261,93 0,00 47 261,93 0,00 47 261,93 47 261,92 0,01 511 1 324 948,08 0,00 1 324 948,08 0,00 1 324 948,08 1 324 948,07 0,01 Total 82 042 991,06 0,00 82 042 991,06 0,00 82 042 991,06 81 940 067,33 102 923,73 DE: 2007DE06RPO010 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 121 5 903 008,83 0,00 5 903 008,83 0,00 5 903 008,83 5 903 010,64 1,81 123 254 179,00 0,00 254 179,00 0,00 254 179,00 254 179,00 0,00 125 1 194 378,41 0,00 1 194 378,41 0,00 1 194 378,41 1 194 378,53 0,12 212 10 738 675,14 0,00 10 738 675,14 0,00 10 738 675,14 10 736 716,41 1 958,73 214 11 139 893,88 0,00 11 139 893,88 0,00 11 139 893,88 11 135 531,55 4 362,33 227 1 254 764,20 0,00 1 254 764,20 0,00 1 254 764,20 1 254 764,46 0,26 311 230 760,90 0,00 230 760,90 0,00 230 760,90 230 760,92 0,02 312 46 477,00 0,00 46 477,00 0,00 46 477,00 46 477,00 0,00 313 41 065,00 0,00 41 065,00 0,00 41 065,00 41 065,00 0,00 321 40 941,00 0,00 40 941,00 0,00 40 941,00 40 941,00 0,00 322 1 271 621,00 0,00 1 271 621,00 0,00 1 271 621,00 1 271 621,00 0,00 323 71 823,00 0,00 71 823,00 0,00 71 823,00 71 823,00 0,00 341 2 400,00 0,00 2 400,00 0,00 2 400,00 2 400,00 0,00 413 743 967,00 0,00 743 967,00 0,00 743 967,00 743 967,50 0,50 431 184 676,00 0,00 184 676,00 0,00 184 676,00 184 676,00 0,00 511 200 206,02 0,00 200 206,02 0,00 130 395,72 200 206,03 69 810,31 Total 33 318 836,38 0,00 33 318 836,38 0,00 33 318 836,38 33 312 518,04 6 318,34 DE: 2007DE06RPO023 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 111 436 988,24 0,00 436 988,24 0,00 436 988,24 436 988,24 0,00 114 87 377,25 0,00 87 377,25 0,00 87 377,25 87 377,25 0,00 121 5 830 296,65 0,00 5 830 296,65 0,00 5 830 296,65 5 830 296,64 0,01 123 1 841 508,62 0,00 1 841 508,62 0,00 1 841 508,62 1 841 508,61 0,01 125 6 419 767,85 0,00 6 419 767,85 0,00 6 419 767,85 6 419 767,85 0,00 126 1 678 178,63 0,00 1 678 178,63 0,00 1 678 178,63 1 678 178,63 0,00 212 15 310 072,86 0,00 15 310 072,86 0,00 15 310 072,86 15 310 072,85 0,01 214 18 704 629,38 0,00 18 704 629,38 0,00 18 704 629,38 18 704 629,37 0,01 221 721 124,67 0,00 721 124,67 0,00 721 124,67 721 124,67 0,00 227 2 266 339,56 0,00 2 266 339,56 0,00 2 266 339,56 2 266 339,57 0,01 311 1 358 229,41 0,00 1 358 229,41 0,00 1 358 229,41 1 358 229,41 0,00 313 205 622,04 0,00 205 622,04 0,00 205 622,04 205 622,04 0,00 321 4 064 300,00 0,00 4 064 300,00 0,00 4 064 300,00 4 064 300,00 0,00 322 6 547 891,93 0,00 6 547 891,93 0,00 6 547 891,93 6 547 891,93 0,00 323 953 717,71 0,00 953 717,71 0,00 953 717,71 953 717,70 0,01 331 1 111,50 0,00 1 111,50 0,00 1 111,50 1 111,50 0,00 341 34 770,11 0,00 34 770,11 0,00 34 770,11 34 770,11 0,00 411 1 530 160,00 0,00 1 530 160,00 0,00 1 530 160,00 1 530 160,00 0,00 413 2 822 171,91 0,00 2 822 171,91 0,00 2 822 171,91 2 822 171,91 0,00 431 791 769,18 0,00 791 769,18 0,00 791 769,18 791 769,18 0,00 511 1 515 573,70 0,00 1 515 573,70 0,00 1 515 573,70 1 515 573,69 0,01 Total 73 121 601,20 0,00 73 121 601,20 0,00 73 121 601,20 73 121 601,15 0,05 ES: 2007ES06RPO001 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 112 430 020,11 0,00 430 020,11 0,00 430 020,11 430 020,09 0,02 113 379 771,01 0,00 379 771,01 0,00 379 771,01 379 771,79 0,78 121 1 947 755,93 0,00 1 947 755,93 0,00 1 947 755,93 1 947 755,88 0,05 123 2 214 238,82 0,00 2 214 238,82 0,00 2 214 238,82 2 214 238,82 0,00 125 4 318 218,57 0,00 4 318 218,57 0,00 4 318 218,57 4 318 218,55 0,02 132 2 275 057,77 0,00 2 275 057,77 0,00 2 275 057,77 2 275 057,71 0,06 133 333 590,00 0,00 333 590,00 0,00 333 590,00 333 590,01 0,01 211 9 543 191,93 0,00 9 543 191,93 0,00 9 543 191,93 9 543 206,61 14,68 212 3 707 946,19 0,00 3 707 946,19 0,00 3 707 946,19 3 707 951,22 5,03 214 46 444 177,05 0,00 46 444 177,05 0,00 46 444 177,05 46 444 167,44 9,61 221 13 026 236,41 0,00 13 026 236,41 0,00 13 026 236,41 13 026 231,88 4,53 511 201 308,14 0,00 201 308,14 0,00 201 308,14 201 308,13 0,01 Total 84 821 511,93 0,00 84 821 511,93 0,00 84 821 511,93 84 821 518,13 6,20 ES: 2007ES06RPO003 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 113 12 149 430,02 0,00 12 149 430,02 0,00 12 149 430,02 12 149 387,22 42,80 122 549 228,56 0,00 549 228,56 0,00 549 228,56 549 228,48 0,08 123 5 023 729,94 0,00 5 023 729,94 0,00 5 023 729,94 5 023 729,77 0,17 125 2 104 510,51 0,00 2 104 510,51 0,00 2 104 510,51 2 104 510,50 0,01 211 6 745 526,78 0,00 6 745 526,78 0,00 6 745 526,78 6 745 521,06 5,72 212 101 797,64 0,00 101 797,64 0,00 101 797,64 101 797,49 0,15 213 637 059,69 0,00 637 059,69 0,00 637 059,69 637 058,09 1,60 214 4 593 774,02 0,00 4 593 774,02 0,00 4 593 774,02 4 593 773,91 0,11 223 1 120 606,68 0,00 1 120 606,68 0,00 1 120 606,68 1 120 606,65 0,03 226 2 819 297,06 0,00 2 819 297,06 0,00 2 819 297,06 2 819 297,02 0,04 227 522 693,17 0,00 522 693,17 0,00 522 693,17 522 693,14 0,03 Total 36 367 654,07 0,00 36 367 654,07 0,00 36 367 654,07 36 367 603,33 50,74